Russell, C. J.
The plaintiff in error excepts to the judgment overruling his motion for new trial. The motion is based upon the general grounds only, thus raising only the contention that the verdict is contrary to law because without evidence to support it. Although the evidence of the defendant’s guilt is entirely circumstantial, it can not be held that the circumstances submitted to the jury were not sufficient to exclude any other reasonable hypothesis than that the accused killed his wife as charged in the indictment.

Judgment affirmed,.


All the Justices concur.